DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 02/21/2021 is acknowledged.
The traversal is on the ground(s) that the restriction between Groups 1 and 2 are improper, because “device claim 1 clearly states that the mask openings modulate a current flow into the active region. Therefor, it is not reasonable to suggest that the device can use a method that does not modulate current flow into the active regions when the structure of the device is clearly set forth in the claims as performing that function.” This argument is not persuasive. “Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Here, “the mask openings modulating a current flow into the active region” is a recitation with respect to the manner in which a claimed apparatus, the mask openings, are intended to be employed. Furthermore, the Office notes there are other differences between the device claim and the method of use claim. For instance, the device may 
Applicant continues by suggesting there is no burden on the Office to examine Groups I, II, and III together and that there is an undue burden on applicant in requiring additional fees. Applicant was advised of the additional burden of searching distinct areas for Groups I, II, and III in the restriction requirement. Furthermore, applicant was advised that the methods would be rejoined if the methods were commiserate in scope with the device. Accordingly, there is no burden on applicant in requiring the restriction. If applicant is concerned with the fees associated with additional applications, applicant should amend the method claims to make them commiserate in scope with the device claim. Any claim that contains all the limitations of the device claim will be rejoined at the time of allowance. Furthermore, applicant’s allegation that there is no additional burden on the Office to search distinct subgroups is not persuasive. Since the method of claim 13 may be used to make materially different devices, such as devices where the dielectric mask is removed prior to use, and the device may be made by a materially different method, such as a selective deposition of the dielectric layer, the process of making is not specially adapted for making the product. Furthermore, the method of making the device has acquired a distinct classification thereby creating a search burden on the Office.  
According, the requirement, as modified above, is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 was filed on the filing date of the instant application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for AlN, GaN, InN, AlInN, GaInN, AlInN, and AlGaInN, does not reasonably provide enablement for AlIn, GaIn, InAl, AlGa, and GaInAl.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use these materials the invention commensurate in scope with these claims. The scope of the claim appears to allow for materials including AlIn, GaIn, InAl, AlGa, and GaInAl. Accordingly, there is undue experimentation, because the breadth of the claim includes materials not understood in the art to be III-V materials, there is no direction provided by the inventor, and there are no working examples.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 appears to be an open ended Markush claim, because it is unclear what additional materials could be included in the III-V materials.
For the purpose of this Office Action, the Office will interpret claim 7 to read “wherein the III-V semiconductors consist of N and one or more of Al, Ga, and In.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teng et al. (“Complex-Coupled DFB Laser Using a Buried SiO2 Grating”), hereafter Teng.
Regarding claim 1, Teng discloses a laser (Title) comprising: an active region (Sec. II Para. 1 “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched In0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 m in wavelength.”) surrounded by first and second 0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 m in wavelength.”), the active region extending along a light-propagation direction of the laser (Fig. 1 element MQW; “Schematic diagram of the cross-sectional view along the laser cavity direction of the DFB laser with the buried SiO grating.”); two or more mask openings formed within a dielectric layer on a surface parallel to the active region (Fig. 1 spaces between SiO2 grating with arrows into the MQW), the mask openings extending normal to the light-propagation direction and spaced apart in the light-propagation direction of the laser (Fig. 1 spaces between SiO2 grating with arrows into the MQW), the mask openings modulating a current flow into the active region (Sec. I Para. 2 “the insulating nature of the dielectric material offers the gain modulation in the quantum wells through the current blocking effect”); and a refractive grating formed on the dielectric mask openings comprising three-dimensional grating features spaced apart in the light-propagation direction of the laser (Sec. I Para. 2 “The large refractive index contrast between the SiO and the InP provides a large index coupling coefficient”; Fig. 1 element p-InP between the SiO2 grating) the refractive grating providing modulation of a real part of an effective refractive index of the laser (Sec. I Para. 2 “The large refractive index contrast between the SiO and the InP provides a large index coupling coefficient”)1.
Regarding claim 2, Teng further discloses the dielectric mask openings serve as a mask for selective epitaxial growth of the refractive grating (Sec. II Para. 2 “the ELO InP through the SiO grating template”).
Regarding claim 4, Teng further discloses the three-dimensional grating features comprise nano-stripes with rectangular or triangular cross-sections (Fig. 1 shows InP features between the SiO2 grating with rectangular cross-sections).
Regarding claim 5, Teng further discloses the mask openings align with a center of the grating features (Fig. 1 element p-InP between SiO2).
Regarding claim 6, Teng further discloses the active region, first and second waveguide layers, and three-dimensional refractive grating are formed of III-V semiconductors (Sec. II Para. I “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched In0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 m in wavelength. It is sandwiched by 70-nm-thick In0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 m in wavelength.”; See also Fig. 1 element p-InP).
Regarding claim 8, Teng further discloses the dielectric layer is formed of SiO2 (Fig. 1 element SiO2 grating).
Regarding claim 10, Teng discloses a method, comprising: injecting current into epitaxial layers of a laser (Sec. I para. 2 “the insulating nature of the dielectric material offers the gain modulation in the quantum wells through the current blocking effect” and Sec. II para. 1 “The structure was grown by low-pressure MOCVD”) 2, the epitaxial layers including an active region (Sec. II Para. 1 “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched 0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 m in wavelength.”) surrounded by first and second waveguide layers (Sec. II Para. 1 “It is sandwiched by 70-nm-thick In0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 m in wavelength.”), the active region extending along a light-propagation direction of the laser (Fig. 1 element MQW; “Schematic diagram of the cross-sectional view along the laser cavity direction of the DFB laser with the buried SiO grating.”); modulating a current flow into the active region via two or more mask openings formed within a dielectric layer on a surface parallel to the active region (Sec. I Para. 2 “the insulating nature of the dielectric material offers the gain modulation in the quantum wells through the current blocking effect”), the mask openings extending normal to the light-propagation direction and spaced apart in the light-propagation direction of the laser (Fig. 1 element SiO2 grating); and modulating a real part of an effective refractive index of the laser via a refractive grating formed on the dielectric mask openings (Sec. I Para. 2 “The large refractive index contrast between the SiO and the InP provides a large index coupling coefficient”) 3, the refractive grating comprising three-dimension grating features spaced apart in the light-propagation direction of the laser (Sec. I Para. 2 “The large refractive index contrast between the SiO and the InP provides a large index coupling coefficient”; Fig. 1 element p-InP between the SiO2 grating).
Regarding claim 11, Teng further discloses the dielectric mask openings serve as a mask for selective epitaxial growth of the refractive grating (Sec. II Para. 2 “the ELO InP through the SiO grating template”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Makino (US 6026110), hereafter Makino.
Regarding claim 3, Teng does not explicitly disclose the three-dimensional grating features comprise nano-stripes with trapezoidal cross-sections. However, Makino discloses a complex coupled DFB (i.e. a DFB with both index and gain coupling) (Abstract) where the index grating may have a trapezoidal shape (Claim 6). The advantage is to control the modal index coupling independently from the modal gain coupling based on the shape (col. 3 ll. 55-59). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the three-dimensional grating features comprise nano-stripes with trapezoidal cross-sections .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Teng.
Regarding claim 7, Teng does not explicitly disclose the III-V semiconductors comprises combinations of two or more of Al, Ga, In, and N. However, the Office takes Official Notice that GaN based lasers including layers of AlGaN, InGaN, InN, AlN, GaN and InAlGaN are well known in the art. The advantage is to achieve the desired emission wavelength based on the intended use of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with the III-V semiconductors comprises combinations of two or more of Al, Ga, In, and N as is known in the art in order to provide the desired emission wavelength based on the intended use of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teng in view of Li et al. (CN 108220614), hereafter Li.
Regarding claim 9, Teng does not explicitly disclose an electron blocking layer between one of the first and second waveguide layers and the dielectric layer. However, Li discloses an electron blocking layer between one of the first and second waveguide layers and the dielectric layer (Fig. 5 element L6 is between the upper waveguide L7 and the Bragg grating structure L3). The advantage of electron blocking layers, as is known in the art, is to better confine carriers to the active region. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with an electron blocking layer between one of the first and second 
Regarding claim 12, Teng does not explicitly disclose confining electrons in the active region via an electron blocking layer between one of the first and second waveguide layers and the dielectric layer. However, Li discloses confining electrons in the active region via an electron blocking layer between one of the first and second waveguide layers and the dielectric layer (Fig. 5 element L6 is between the upper waveguide L7 and the Bragg grating structure L3). The advantage of electron blocking layers, as is known in the art, is to better confine carriers to the active region. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Teng with confining electrons in the active region via an electron blocking layer between one of the first and second waveguide layers and the dielectric layer as disclosed in Li in order to better confine carriers to the active region.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teng.
Regarding claim 10, Teng discloses a method, comprising: injecting current into epitaxial layers of a laser (Sec. I para. 2 “the insulating nature of the dielectric material offers the gain modulation in the quantum wells through the current blocking effect” and Sec. II para. 1 “The structure was grown by low-pressure MOCVD”), the epitaxial layers including an active region (Sec. II Para. 1 “The laser active region consists of four 1% compressively strained In0.76Ga0.24As0.85P0.15 quantum wells with a thickness of 5 nm and lattice-matched In0.76Ga0.24As0.52P0.48 barriers with a thickness of 10 nm and a bandgap of 1.24 m in wavelength.”) surrounded by first and second waveguide layers (Sec. II Para. 1 “It is sandwiched by 70-nm-thick In0.76Ga0.24As0.52P0.48 inner confinement layers and 80-nm-thick In0.82Ga0.18As0.39P0.61 outer confinement layers with a bandgap of 1.15 m in wavelength.”), the active region 2 grating); and modulating a real part of an effective refractive index of the laser via a refractive grating formed on the dielectric mask openings (Sec. I Para. 2 “The large refractive index contrast between the SiO and the InP provides a large index coupling coefficient”) 4, the refractive grating comprising three-dimension grating features spaced apart in the light-propagation direction of the laser (Sec. I Para. 2 “The large refractive index contrast between the SiO and the InP provides a large index coupling coefficient”; Fig. 1 element p-InP between the SiO2 grating). It is the Office’s position that MOCVD as used in Teng is referring to metalorganic vapour-phase epitaxy and that a person of ordinary skill in the art would understand the layers to be epitaxial5. To the extent that Teng does not explicitly disclose the layers are epitaxial, the Office takes Official Notice that epitaxial semiconductor layers in semiconductor layers are extremely well known in the art. The advantage of epitaxial growth is to provide high quality semiconductor layers necessary for the proper operation of 
Regarding claim 11, Teng further discloses the dielectric mask openings serve as a mask for selective epitaxial growth of the refractive grating (Sec. II Para. 2 “the ELO InP through the SiO grating template”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        02/13/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Ke et al. (“Parity-Time Symmetric Complex-Coupled Distributed Feedback Laser with Excellent Immunity to External Optical Feedback”) at page 2 disclosing “The conventional complex-coupled grating mostly seen in DFB lasers have index (real) and gain (imaginary) couplings”. 
        2 It is the Office’s position that MOCVD as used in Teng is referring to metalorganic vapour-phase epitaxy and that a person of ordinary skill in the art would understand the layers to be epitaxial. See, e.g., Weyers et al. (“Epitaxy of High-Power Diode Laser Structures”) disclosing “Excellent semiconductor-material quality is an essential prerequisite for the fabrication of high-power diode lasers and laser bars. This review discusses issues in the epitaxial growth of semiconductor materials and layer sequences that form the basis for diode lasers.” On page 87, Weyers also states “ The two predominant techniques used for the growth of high-power diode lasers are MBE and its variant Gas-Source MBE (GSMBE) and MOVPE, also termed Metalorganic Chemical Vapor Deposition (MOCVD).”
        3 See also Ke et al. (“Parity-Time Symmetric Complex-Coupled Distributed Feedback Laser with Excellent Immunity to External Optical Feedback”) at page 2 disclosing “The conventional complex-coupled grating mostly seen in DFB lasers have index (real) and gain (imaginary) couplings”. 
        4 See also Ke et al. (“Parity-Time Symmetric Complex-Coupled Distributed Feedback Laser with Excellent Immunity to External Optical Feedback”) at page 2 disclosing “The conventional complex-coupled grating mostly seen in DFB lasers have index (real) and gain (imaginary) couplings”. 
        5 See, e.g., Weyers et al. (“Epitaxy of High-Power Diode Laser Structures”) disclosing “Excellent semiconductor-material quality is an essential prerequisite for the fabrication of high-power diode lasers and laser bars. This review discusses issues in the epitaxial growth of semiconductor materials and layer sequences that form the basis for diode lasers.” On page 87, Weyers also states “ The two predominant techniques used for the growth of high-power diode lasers are MBE and its variant Gas-Source MBE (GSMBE) and MOVPE, also termed Metalorganic Chemical Vapor Deposition (MOCVD).”